Citation Nr: 1545149	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-33 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right hand fracture prior to August 6, 2013, and an evaluation in excess for 20 percent beginning August 6, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Robert Brown Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran was on active, duty in the United States Navy from June 1981 to
October 1993 and from September 1996 to September 1999.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, the RO assigned a 20 percent rating for the right hand disability effective from August 6, 2013.  This award did not satisfy the appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

A TDIU was separately denied in a May 2015 rating decision.  The Veteran filed a notice of disagreement (NOD) on a VA Form 21-0958 in July 2015.  Although a statement of the case (SOC) has not been issued, the TDIU issue has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Two separate claims of service connection are the subject of a separate decision and will be sent to the Veteran and his attorney under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's attorney wrote in a July 2015 NOD that the Veteran had been awarded disability benefits from the Social Security Administration (SSA).  As the SSA records are likely to be relevant to both remanded issues, both issues must be remanded.  

Also, the Board is separately remanding two claims of service connection.  The outcome of those claims is intertwined with the TDIU issue. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain all records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

2. After completing all action set forth in paragraph 1, undertake all further action needed as a consequence of the development completed in paragraph 1, to include obtaining a VA examination, if indicated.

3.  After resolving the claims of service connection for a heart condition and a psychiatric condition, readjudicate this remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  This should include addressing whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 3.321.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations and afford the appropriate time period to respond.

 Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
              MARK D. HINDIN	MICHAEL E. KILCOYNE
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals




	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




